DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to because of the following informalities:  “porting” in line 6 should be portion.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic steel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 9-15 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper board" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the battery locking device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
The term “magnetic steel” in claim 7 is unclear.  It is not clear what actual properties are required for the material.  Is it a magnet or merely attracted to a magnet.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/144955 to Heichal.
Regarding claim 1 Heichal discloses a battery replacing platform for replacing a battery of an electric vehicle, wherein the battery replacing platform comprises: an unlocking device (3) mounted on an upper surface of the upper board (5 or 52) for unlocking the battery locking device mounted on the electric vehicle; a movement-driving device (77 or screw for moving 52 relative to 5) which is connected and mounted to the upper board by a driving output end, in order to drive the upper board to move in a horizontal direction; and a lower board (5 or 7) which is mounted under the upper board, the movement-driving device drives the upper board to move horizontally relative to the lower board; wherein the unlocking device comprises a movable seat (see figure 
Regarding claim 9 Heichal discloses the upper surface of the upper board is further provided with a sensor (page 3 lines 20-21) for detecting whether the battery is in place or not.
Regarding claim 12 Heichal discloses the movement-driving device is mounted to a lower surface of the lower board by a fixing seat (mount of 77 to 7, or screw drive to 5), and a driving output end of the movement-driving device is connected with a pushing board (76 or mounted to ball screw etc. to 52), wherein the pushing board passes through a mounting hole of the lower board and is fixed to the lower surface of the upper board (see e.g., 76 and page 11 or open area of 5 through which 52 passes/is located).
Regarding claim 13 Heichal discloses a sliding device is mounted between the upper board and the lower board, wherein the sliding device includes a sliding rail fixed to an upper surface of the lower plate and a slider fixed to the lower surface of the upper board, wherein the slider is engaged with the sliding rail (see rail 51 and page 9).
Regarding claim 14 Heichal discloses a receiving groove protruding upwardly is disposed at a position of the upper board which is corresponding to the sliding rail, wherein the slider is fixed within the receiving groove (see figures 3 and 4).
Regarding claim 15 Heichal discloses a sliding board is provided between the upper board and the lower board for reducing friction between the upper board and lower board (see linear bearings visible in figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heichal.
Regarding claims 2 and 6 Heichal discloses a screw drive generally (see figures 3 and 4) but does not necessarily explicitly disclose the movement-driving device comprises a driving portion and a screw rod mounted on the driving output end, a pushing board is fixedly mounted to the lower surface of the upper board, the pushing board is connected with the screw rod by a screw hole, or is fixedly mounted with a nut covered on the screw rod and the screw rod is a ball screw, and the nut is a ball nut.

Regarding claim 7 Heichal discloses the upper surface of the upper board is further provided with a bridge column (32) for positioning and mounting the battery, wherein the bridge column has a groove (cutout where 33 projects upward) with an upward opening. 
Heichal does not disclose the bridge column is provided with a positioning magnetic steel.  That said steel (and steel that is attracted to magnets) is well known and widely used for such structural/support members.  As such, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Heichal to include a positioning magnetic steel because steel is well known and forming part 32 from steel would read on the limitation. 

Claim 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heichal in view of US 9,868,421 to Hassonah.
Regarding claim 35 Heichal discloses wherein the movable battery replacing platform comprises a lifting portion (9), a travel-driving portion (bottom) and a battery 
Heichal does not disclose the travel-driving portion is used for driving the movable battery replacing platform to move on the ground.
Hassounah teaches a battery swapping mechanism including a travel-driving portion (120) is used for driving the movable battery replacing platform to move on the ground in order to remove/install the replacement battery and transport it between the car and the mobile operations platform (130, see col. 5 lines 60-65).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Heichal to include a travel-driving portion is used for driving the movable battery replacing platform to move on the ground, as taught by Hassounah in order to remove/install the replacement battery and transport it between the car and the mobile operations platform.
Regarding claim 36 Heichal does not disclose a battery holder for arranging a replacement battery of the electric vehicle, and a battery to be charged which is replaced from the electric vehicle; a palletizer for placing the battery to be charged which is replaced in the battery holder, and removing the replacement battery from the battery holder; and the movable battery replacing platform of claim 35. 
Hassounah teaches a battery holder (130) for arranging a replacement battery of the electric vehicle, and a battery to be charged which is replaced from the electric vehicle; a palletizer (dispensing/retaining structures of 130 that allow transfer of batteries from 120 to/from 130) for placing the battery to be charged which is replaced in the battery holder, and removing the replacement battery from the battery holder; and the movable battery replacing platform of claim 35 (see above discussion re claim 35) in order to have a mobile battery swapping arrangement (abstract).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Heichal to include a battery holder for arranging a replacement battery of the electric vehicle, and a battery to be charged which is replaced from the electric vehicle; a palletizer for placing the battery to be charged which is replaced in the battery holder, and removing the replacement battery from the battery holder; and the movable battery replacing platform of claim 35, as taught by Hassounah, in order to have a mobile battery swapping arrangement.


Allowable Subject Matter
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The configuration and connection between the battery tray and the upper board differentiates the claims from the prior art when considered in combination with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619